                                                            1
                                                                                            UNITED STATES DISTRICT COURT
                                                            2
                                                                                                   DISTRICT OF NEVADA
                                                            3
                                                                  UNITED STATES OF AMERICA,                        CASE NO.: 2:17-cr-00001-JAD-DJA
                                                            4
                                                                                   Plaintiff;
                                                            5                                                      ORDER
                                                                       vs.
                                                            6                                                             ECF No. 617
                                                                  HENRIQUE ORTOLANI DE SOUZA
                                                            7     REAL,
                                                            8                      Defendant.
                                                            9

                                                           10          Based upon the stipulation of the parties, and good appearing, it is hereby ORDERED
                                                           11   that Mr. Real’s sentencing hearing currently set for October 15, 2019, be, and the same hereby is,
1070 W. HORIZON RIDGE PARKWAY, SUITE 202




                                                           12
   KATHLEEN BLISS LAW PLLC




                                                                VACATED.
                                                           13
        HENDERSON, NEVADA 89012




                                                                       IT IS FURTHER ORDERED that the sentencing hearing is reset for ________, 2020,
                                                                                                                                      January 21,     at
                                                                                                                                                  2020,
                                                           14   thethe
                                                                    hour of ______________
                                                                             of 10:00 a.m. in courtroom ________.
                                      TEL : 702.463.9074




                                                                at     hour
                                                           15

                                                           16
                                                                DATED: ____________________________
                                                                       8/20/2019
                                                           17

                                                           18

                                                           19

                                                           20                                                       ____________________________________
                                                                                                                    JUDGE JENNIFER A. DORSEY
                                                           21
                                                                                                                    U.S. DISTRICT COURT JUDGE
                                                           22

                                                           23

                                                           24

                                                           25

                                                           26

                                                           27

                                                           28

                                                                                                           Page 3 of 3
